Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Appeal and ebbob, § 1003*—necessity of certificate that bill of exceptions contains all the evidence. In the absence of a certificate of the court that the bill of exceptions contains all the evidence, a reviewing court will not examine the record to determine whether the evidence there shown sustains the verdict. 3. Libel and slander, § 175*—when admission of proof of words not alleged harmless. In an action for slander, admitting proof of words spoken by defendant other than those laid in the declaration, held not error if there was evidence otherwise of the speaking of the words charged.